Title: To George Washington from Brigadier General William Woodford, 1 December 1777
From: Woodford, William
To: Washington, George



Dear Genl
Camp [Whitemarsh, Pa.] 1st Decemr 1777.

Upon considering the several places purposed for the winter Cantoonments of the army, I think the Villages from Reading to Lancaster with the addition of some Hutts, the most Eligable position for the Troops in their present situation.
Were the Men warmly clad, I should give it as my Opinion that Willmington, or some post nigher the Enemy should be taken in preference to the above, where we might annoy them in their Forrageing &c. in the course of the winter.
But upon considering our present circumstances & looking forward to the opperations in the Spring, I think the advantages we should give them of possessing a part of this state & the Lower Countys, would be over ballanced by our having a Vigorous army ready to take the Field early in the next Campaign, with sufficient Magazines of provision & Forrage laid up in the course of this winter.
If the Range of Cantoonments I purpose should meet the approbation of your Excellency (after hearing the sentiments of the Genl Officers) I would purpose that as much Forrage & provisions as possible (of every kind) be immediately drawn from the Country between our Quarters & the Enemy, & that such as we had it not in our power to remove be distroy’d (saveing a bare sufficiency for the subsistance of the Inhabitants) & that the Country in our Rear be kept as a Reserve.
previous to the removal of the army, I would recommend that one or more Genl Officer go with the D. Qr Master Genl to view the cover that can be procured for the Troops, & make their Report to your Excellency as speedily as posible.
If these Villages are found too much crouded with the Refugees from Philadelphia & its neighbourhood, I should think it no great hardship for them to be obliged to remove to the Farm Houses contiguous, 

& that the D. Qr Master Genl (after having assertain’d their numbers) be order’d to assign them Quarters at a distance that it would be unsafe to squander the Troops in, & that the publick Waggons remove their affects. I am with much respect your Excellencys Most obedt humble Servt

Wm Woodford

